Citation Nr: 0307355	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  99-22 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
status post thorascopic pericardiectomy for pericardial 
tamponade.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
January 1999 to March 1999.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In that decision, the RO granted service 
connection for status post thorascopic pericardiectomy for 
pericardial tamponade and assigned a 10 percent rating 
effective from the day following the veteran's discharge.  
In September 1999, she filed a notice of disagreement (NOD) 
requesting a higher initial rating for this condition.  She 
since has perfected an appeal on this issue.  See Fenderson 
v. West, 12 Vet. App. 119, 125-126 (1999)  

In July 2000, the veteran received a temporary increase to 
100 percent, also effective from the day following her 
discharge from service, but her rating was reduced back to 10 
percent as of May 1999.  She continued with her appeal, 
requesting a rating higher than 10 percent.


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for two 
December 2002 VA medical examinations necessary to 
substantiate her claim; so her disability must be rated based 
on the evidence already of record.

2.  The available medical evidence of record indicates the 
veteran has a workload of 10 metabolic equivalents (METS), 
not between 5 and 7 METS, resulting in dyspnea, fatigue, 
angina, dizziness, syncope, or continuous medication; because 
of her failure to report for her examination, VA was unable 
to confirm whether she has cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-ray.




CONCLUSION OF LAW

The criteria have not been met for a rating higher than 10 
percent for status post thorascopic pericardiectomy for 
pericardial tamponade.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.655, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Code 7002 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002), and the implementing regulations 
are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The liberalizing provisions of the VCAA are applicable to the 
issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The Act eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 U.S.C.A. § 3.159(b).

In a November 2002 letter, the RO informed the veteran of the 
medical and other evidence needed to substantiate her claim 
and of what medical or other evidence she was responsible for 
obtaining.  The RO also identified which evidence it was 
responsible for obtaining for her.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 
186-87 (2002).  This letter was the second request for 
information from her to substantiate her claim for a higher 
rating.  The RO indicated that a request for a VA medical 
examination was made.  She received instructions in the event 
she was unable to keep the appointment, as well as 
information with respect to the consequences of failing to 
report to her examination without cause.  She also earlier 
had been appraised of this in the Boards January 2001 remand, 
which also had explained the legal implications of the VCAA.  

The veteran was scheduled for VA examinations in December 
2002 to assess the nature and severity of her service-
connected status post thorascopic pericardiectomy for 
pericardial tamponade.  However, she failed to report to the 
exam, did not explain why, and has not requested to 
reschedule her examination.  So her disability must be rated 
based on the evidence already of record.  38 C.F.R. § 3.655.

Neither the veteran nor her representative has suggested that 
there are missing VA or private medical records that need to 
be obtained, and the Board is not aware of any such records.  
VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate her 
claim and of what evidence she is responsible for obtaining, 
and what evidence VA is responsible for obtaining for her.  
Charles v. Principi, 16 Vet. App. 370 (2002).

In sum, the facts relevant to the veteran's claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  The Board, then, will proceed to 
decide the veteran's claim on the merits.


Factual Background

An October 1998 enlistment examination noted mild, 
asymptomatic pes planus.  The veteran's report of medical 
history indicated a known adverse reaction to serum, drug, or 
medicine, namely, penicillin.  

In January 1999, the veteran presented to the clinic with 
complaints of fatigue, cold sweats and mild chest pains.  She 
reported receiving immunizations that morning.  An inservice 
consultation report noted the veteran's complaints of 
abdominal pain, epigastric pain, and elevated white blood 
count.  The examiner's diagnosis was abdominal pain with 
dehydration, ruling out appendicitis.

An emergency treatment record dated January 1999 reported the 
veteran's complaint of being hypotensive.  She was not 
responsive to three liters of lactated Ringer's and she 
complained of mid-epigastric abdominal pain with vomiting.  
There was no hematemesis, no hematochezia or melena.  The 
veteran received vaccinations including intramuscular shots 
and po vaccines earlier that morning, but reported feeling 
sick prior to receiving those medications.  Past medical 
history included possible bicuspid aortic valve and 
constrictive pericarditis, although the veteran denied past 
surgical history.  Family history included diabetes, 
hypertension, and heart disease.  The veteran's mother had a 
coronary artery bypass graft at age 45 for four vessels.  
Possible mild early congestive heart failure with some 
increased vascular markings on the chest x-ray and a slightly 
enlarged cardiac silhouette were also reported.  The 
diagnosis was hypotension with hyperkalemia, rule out 
Addison's disease.   

The veteran was transferred from recruit training to the 
Kenosha Hospital for urgent treatment of pericardiocentesis.  
Kenosha Hospital reports dated January 1999, noted the 
veteran's history of pericarditis approximately four years 
ago when she was told she had fluid surrounding her heart.  
Six months later, she presented with fluid still surrounding 
her heart but she was in relatively stable condition, was 
able to exercise and run a mile over about 15 minutes.  She 
noted no family history of heart disease and was not on any 
medications.  The veteran was a non-smoker, did not use 
alcohol, and was otherwise healthy.  

A consultation report from Kenosha Hospital that same month 
indicates that the veteran was enrolled in basic training at 
the Great Lakes Illinois Naval Base when she experienced 
extreme shortness of breath and chest pain.  On clinical 
examination, she was found to have a large pericardial 
effusion with tamponade and was then transferred to Kenosha 
for a pericardial window.  Also noted was a family history of 
hypertension, diabetes, and a coronary bypass which conflicts 
with her earlier report of no family history of heart 
disease.  The examiner's assessment was "young female with a 
history of pericarditis and a large pericardial effusion."  
She was recommended for thorascopic pericardiectomy, 
pericardial window and drainage.  

A January 1999 post-operative radiology report showed that 
the veteran had borderline cardiomegaly, with otherwise 
negative portable chest.  The cardiac size was reported at 
the upper limits or normal.  The lung fields were clear and 
negative for evidence of pulmonary edema.  

A March 1999 cardiology report indicated the veteran was 
awaiting separation for viral myopericarditis.  Based on 
diagnostic tests and x-rays, the heart appeared within normal 
limits with no significant effusion, other than a small 
effusion.  The examiner's assessment was pharyngitis, 
possible pneumonia, with no change in effusion.  The veteran 
was subsequently discharged from the US Navy.

In July 1999, the veteran was medically examined for VA 
purposes.  On physical examination, she was found to be obese 
but in no acute distress.  The chest was clear with no 
cardiomegaly, heaves, or thrills.  Normal heart sounds were 
noted with no murmurs or gallops.  Peripheral pulses were 
intact without bruits and no evaluation of jugular venous 
pressure, no hepatomegaly, and no dependent edema.  The 
examiner's diagnosis was status post thorascopic 
peridcardiectomy for pericardial tamponade.  The veteran was 
noted to be able to exercise to a metabolic equivalent (METS) 
level of 10.  Radiology report of the chest was normal with 
no post-surgical changes or pericardial disease seen.

A private radiology report dated August 1999 noted clinical 
indications of cough, post therapy pneumonia, follow up, and 
shortness of breath.  There was no radiographic evidence of 
active intrathoracic disease.  Cardiac size and shape were 
within normal limits.  The hilar and mediastinal structures 
were unremarkable.  Pulmonary vascularity was within the 
normal range and the lungs were clear of masses and 
infiltrates.  There was no evidence of pleural fluid or air.  

Private treatment records from the Peterson Clinic dated from 
March through August 1999 show follow up treatment for 
recurrent pericardial effusion status post tamponade and 
pericardial window.  The veteran reported shortness of breath 
and chest pain with little relief from medication, as well as 
fatigue, anemia, and pain in the epigastric area.  Recurrent 
pericardial effusion was ruled out.  

In November 1999, the veteran received emergency treatment at 
Mercy San Jose Hospital for complaints of painful breathing 
and recent pneumonia.  Based on diagnostic studies, the 
veteran's heart was found to be normal in size and shape with 
no acute cardiopulmonary disease.  On physical examination, 
the veteran had regular rhythm with a rapid rate.  No 
murmurs, clicks or gallops were noted.  The diagnosis was 
acute musculoskeletal chest pain.  


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  



Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating is 
to be assigned.  38 C.F.R. § 4.7.  Where there is a 
reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14;  Esteban v. Brown, 6 
Vet. App. 259 (1995).  

The Board notes that the RO assigned an initial 10 percent 
rating for the veteran's service-connected disability, then 
temporarily increased her rating to 100 percent before 
reducing it back down to the 10-percent level.

When making determinations concerning whether a particular 
rating is appropriate, VA must take into account the 
veteran's entire medical history and circumstances. See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  And where, as here, she has timely appealed the 
rating initially assigned for her disability just after 
establishing her entitlement to service connection for it, VA 
must consider her claim in this context-which includes 
determining whether she is entitled to a "staged" rating to 
compensate her for times since filing her claim when her 
disability may have been more severe than at other times 
during the course of her appeal.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  Conversely, compare and 
contrast with the holding in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), where only the current level of functional 
impairment is of primary importance in situations where the 
veteran is requesting a higher (i.e., increased) rating for 
an already established service-connected disability.

The disability at issue has been rated under the provisions 
of 38 C.F.R. § 4.104, Diagnostic Code (DC) 7099-7022, of VA's 
Rating Schedule for the cardiovascular system diseases of the 
heart.  The veteran's condition is currently evaluated as 
10 percent disabling.  An evaluation of 10 percent is 
assigned when a workload greater than 7 metabolic equivalents 
(METS) but not greater than 10 METS results in dyspnea, 
fatigue, angina, dizziness, or syncope, or when continuous 
medication is required.  A higher evaluation of 30 percent is 
not warranted unless there is a workload greater than 5 METs 
but not greater than 7METS and it results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  

When entitlement or continued entitlement to a benefit, 
however, cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination or reexamination, 
action shall be taken in accordance with paragraphs (b) or 
(c) of 38 C.F.R. § 3.655, 
as appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  
38 C.F.R. § 3.655(a) (2002).  

When, as here, a claimant has failed to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Analysis

Following the RO's rating decision in August 1999, the 
veteran filed her NOD seeking a higher initial rating for her 
status post thorascopic pericardiectomy for pericardial 
tamponade.  A statement of the case (SOC) was sent in 
September 1999 to her current address of record, which at the 
time was 1371 Echo Place, Woodland, CA, 95776.  

In October 1999, the veteran filed her Form 9 substantive 
appeal.  The address indicated on the Form 9 was different 
than previously indicated.  It now was 4136 West Point Land, 
North Highlands, CA, 95660.  But regardless, subsequent 
mailings to her at this new address were not returned as 
"undeliverable," thus it can be presumed that she received 
the notices.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (VA need mail notice only to the latest address of 
record in order for the presumption of administrative 
regularity to attach).  See, too, YT v. Brown, 9 Vet. App. 
195, 199 (1996).

A November 2002 Compensation and Pension Exam Inquiry 
indicates the veteran was notified of her scheduled heart and 
respiratory diseases examinations.  The address shown on that 
inquiry letter also was 4136 West Point Lane, the most recent 
address she had listed.  She failed to report to the December 
2002 examinations, however, without any explanation.  A 
January 2003 cancellation notice confirms her failure to 
report for those two examinations.  There was no address 
indicated on the cancellation notice.  

The Board, in its January 2001 remand, cited to 38 C.F.R. 
§ 3.655 and informed the veteran that failure without good 
cause shown to report for a scheduled VA examination may 
result in the denial of her claim.  Also, in her November 
2002 VCAA notice letter, she received additional information 
concerning what would happen if she failed to report to her 
examination.  The VCAA notice letter and requests for 
information dated June 2001 and November 2002 were sent to 
the veteran's most recent address of record, 4136 West Point 
Lane.  

A February 2003 supplemental statement of the case (SSOC) was 
sent to the veteran.  She was informed that the August 2000 
rating decision that assigned a 10 percent rating for status 
post thorascopic pericardiectomy for pericardial tamponade 
was temporarily increased to 100 percent effective March 
1999.  But this 100 percent rating was later reduced back to 
10 percent as of May 1999.  That SSOC was mailed to her most 
recent address of record, 4136 West Point Lane.  A February 
2003 rating decision concerning a new claim for chronic 
pulmonary disability also was mailed to her at that same 
address.  

In March 2003, the veteran's accredited representative 
submitted a contact brief.  Noted on the form was the 
veteran's address of record, 4136 West Point Lane.  
The veteran was telephoned at that address, but the person 
who answered indicated she no longer lived there.  There is 
no indication that any correspondence prior to March 2003 was 
returned as "undeliverable," and she never informed VA of 
another address where she could be contacted.  

In March 2003, the veteran's accredited representative even 
acknowledged the veteran had failed to report for her VA 
examination.  Not offered, though, was any explanation or 
show of good cause for her failure to report.

In this particular case, then, the medical evidence of record 
is simply inadequate to evaluate the merits of the veteran's 
claim.  Indeed, this is why the Board remanded this case in 
January 2001.  There is no recent examination and/or 
outpatient clinical reports indicating the veteran requires 
treatment.  The record shows that notice of the examination 
was sent to her most recent address of record, and that she 
presumably had received other mail sent to that address.  She 
has not offered any explanation whatsoever for her failure to 
appear for the scheduled VA examinations, nor has she 
expressed a willingness to report for the examination if it 
were to be rescheduled.  Therefore, the Board finds that her 
claim must be denied because the available evidence does not 
indicate she is entitled to a rating higher than 10 percent.  
38 C.F.R. § 3.655.

Although, as previously noted in the Board's January 2001 
remand, there was a mere "possibility" of the veteran 
receiving a higher initial rating for her disability, based 
on the medical evidence then of record, that was not 
tantamount to a definitive determination concerning this 
because she still needed to be examined for further 
evaluation and any necessary clinical workup.  And after 
receiving the case back from the Board on remand, she failed 
to report for her scheduled examination.  So the RO was 
unable to determine whether her disability, in fact, is worse 
than initially rated.  The consequence of her failure to 
report is very detrimental to her case because there is no 
additional medical evidence of record, including from that 
examination since it did not take place, which the Board in 
turn could use for assigning a higher initial rating.

Based on the objective clinical findings in the medical 
evidence that is of record, a higher evaluation is not 
warranted because the veteran's heart condition does not meet 
the criteria for a 30 percent rating.  During her July 1999 
VA examination, she was able to exercise to a METS level of 
10-which exceeds the 5-7 METS window requirement for a 30 
percent rating under Code 7002.  And, again, her failure to 
report for her VA examinations in December 2002 prevented 
doctors from determining whether she has the other symptoms 
required for a 30 percent rating such as cardiac hypertrophy 
or dilation on electro-cardiogram, echocardiogram (EKG/ECG) 
or X-ray.

Since the veteran received a temporary increase in her rating 
to 100 percent, that was tantamount to a "staged" rating 
under Fenderson.  But since at all other relevant times her 
disability has not been more than 10 percent disabling, she 
cannot receive additional compensation based on the holding 
in that case because 10 percent represents the maximum level 
of her impairment.

Since, for the reasons discussed, the preponderance of the 
evidence is against the claim for a rating higher than 10 
percent, the benefit-of-the-doubt rule does not apply and the 
claim must be denied.  38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial rating higher than 10 percent for 
status post thorascopic pericardiectomy for pericardial 
tamponade is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

